Citation Nr: 0118858	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-03 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a scar from a 
gunshot wound of the abdomen.

2.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1945 to 
November 1946 and from April 1953 to November 1972, to 
include a period of service in the Republic of Vietnam.  The 
veteran has been awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO denied the veteran's claims of 
entitlement to service connection for a scar from a gunshot 
wound of the abdomen and for a right shoulder disability.  
The veteran filed a timely notice of disagreement and 
perfected a substantive appeal.

The veteran provided oral testimony at a personal hearing 
before the undersigned Board Member sitting at Montgomery, 
Alabama, in April 2001, a transcript of which has been 
associated with the evidence of record.


FINDINGS OF FACT

1.  The veteran's scar from a gunshot wound of the abdomen 
was initially manifested during his period of active service.

2.  A right shoulder disability was not shown during active 
service.

3.  There is no competent medical evidence of record linking 
a post-service reported right shoulder disability to active 
service.


CONCLUSIONS OF LAW

1.  A scar from a gunshot wound of the abdomen was incurred 
during the veteran's period of active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); ; Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.303 (2000).

2.  A right shoulder disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 
VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.303(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a scar from a gunshot wound of the abdomen and for a right 
shoulder disability.  In essence, he contends that he 
currently exhibits symptoms associated with the stated 
disabilities which had their inception as a result of his 
periods of active service.  In the interest of clarity, the 
Board will review the law, VA regulations and other authority 
which are generally relevant to this case; briefly describe 
the factual background of his claim; and then proceed to 
analyze each issue and render a decision.


Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  




Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the Depart 
of Veterans Affairs with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 229 F.3d 
1369 (Fed. Cir. 2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well-grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet filed as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096 (2000).

In pertinent part, the new law provides that upon receipt of 
a complete or substantially complete application, the 
Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  VCAA, Pub. L. No. 106-475, § 4(a), 114 Stat. 
2096, 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5102).

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(1)-(3).

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.

Such a notification shall (A) identify the records the 
Secretary is unable to obtain, (B) briefly explain the 
efforts that the Secretary made to obtain those records, and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
VCAA, Pub. L. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)(1)-(3)).


Criteria

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (2000).


Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2000).

Service connection may also be granted for a disability which 
is proximately due, the result of, or aggravated by a service 
connected disease or injury.  38 C.F.R. § 3.310 (2000); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991); see Collette v. 
Brown, 82 F.3d 389, 392-393 (Fed. Cir. 1996).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  This 
definition does not apply to veterans who served in a general 
"combat area" or "combat zone", but did not themselves engage 
in combat with the enemy. VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.  The benefit of the doubt rule applies to 
determinations of whether a veteran engaged in combat with 
the enemy.  


If there is a balance of positive and negative evidence, the 
issue must then be resolved in the veteran's favor.  
VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 1991); 
Gaines v. West, 11 Vet. App. 353, 359 (1998). 

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Kessel v. West, 13 Vet. 
App. 9, 17-19 (1999) (holding that section 1154(b) does not 
obviate the requirement that the veteran submit evidence of a 
current disability and evidence of a nexus between the 
current disability and service); see also Clyburn v. West, 12 
Vet. App. 296, 303 (1999). 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The law further provides that VA may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C.A. § 5103A).   

The Board recognizes that when a veteran's service medical 
records are unavailable, having been destroyed in a fire at 
the National Personnel Records Center records center in 1973, 
there is a heightened obligation to assist a claimant in the 
development of his case, a heightened obligation to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(2000).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
Board observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
VCAA.


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claims, including any relevant records adequately 
identified by him as well as authorized by him to be 
obtained.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A); see also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The veteran has been offered a comprehensive and 
contemporaneous VA examination.  The RO has obtained and 
associated with the claims file private medical records 
identified by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to allow for a determination on the issues 
on appeal.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. § 5103A(d)).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist the appellant as mandated by 
the VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5103A)).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of his claims pursuant to this new law.  As 
set forth above, VA has already met all obligations to the 
veteran under this new legislation.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand of the veteran's claims to the RO for 
adjudication under the new law would only serve to further 
delay resolution of his claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.



I.  Scar From Gunshot Wound Of The Abdomen

Factual Background

The veteran's service medical records have been carefully 
reviewed.  The service medical records are mostly silent as 
to any evidence or finding of a treatment associated with a 
gunshot wound.  However, a report of medical examination 
dated in April 1969, and completed at the time of the 
veteran's separation from service, shows that he was said to 
have a mid-line supraumbilical scar and an appendectomy scar.  
The associated report of medical history, also dated in April 
1969, shows that the examiner noted that he had a gunshot 
wound to the face and stomach in 1966, and that he was in the 
hospital for three months.

Subsequent to service, the veteran underwent a VA examination 
in April 1999.  He gave a history of a gunshot injury in 
Vietnam in the abdominal area and also on the facial areas.  
There were presently no scar complications.  The diagnosis, 
in pertinent part, was supraumbilical gunshot wound area 
scar, presently with no complications and no residual 
deficits.

During his April 2001 testimony, the veteran reported that he 
had been awarded the Purple Heart for a gunshot wound which 
he sustained during his period of service in the Republic of 
Vietnam.  He indicated that he was shot while in Nha Trang.  
He had been living in a base camp in An Khe.  He indicated 
that he was grazed by the bulled in his eyebrow and above his 
navel.  He reported that he has a 11/2  inch scar on his 
abdomen, which is about tender and sometimes irritated, but 
that is no problem.  He also indicated that he was told his 
records of this event were destroyed in the fire in St. Louis 
in 1973.

Discussion

The veteran contends that he currently has a scar from a 
gunshot wound of his abdomen which is the result of his 
period of active service in the Republic of Vietnam.  

Review of the veteran's service medical records shows that 
there is no report of treatment during service.  However, as 
indicated herein above, the April 1969 report of medical 
examination shows that the veteran had a mid-line 
supraumbilical scar at discharge, and the associated report 
of medical history shows that he had a history of a gunshot 
wound to the face and stomach in 1966, and that he was in the 
hospital for three months.  The evidence shows that the 
veteran was awarded the Purple Heart for wounds received in 
action in June 1966 in the Republic of Vietnam.

The post-service medical records show that the veteran has an 
asymptomatic  supraumbilical gunshot wound area scar.

As was stated above, in the case of any veteran who engaged 
in combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, campaign, or expedition, the Secretary shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d). 

The record establishes that the veteran was engaged in combat 
with the enemy.  He was awarded the Combat Infantryman Badge 
(CIB) and the Purple Heart.  The veteran's testimony 
regarding combat experience is corroborated by the record and 
his report of a gunshot wound to the abdomen is substantiated 
by his separation examination report of April 1969.  The 
Board places great weight of probative value on the service 
medical records which refer to the supraumbilical scar and 
the gunshot wound associated thereto.  Additionally, the 
Board finds the veteran's testimony to be credible and 
consistent with the circumstances and conditions of his 
service.

After having considered all of the evidence of record, the 
Board concludes that the evidence suggests that the veteran 
has a scar from a gunshot wound of the abdomen that was 
initially manifested during his period of active service, and 
that the medical evidence, both during service and recently, 
supports the conclusion that his currently diagnosed scar was 
of service origin.  There appears to be no medical opinion 
evidence to the contrary.  The Board is of the opinion that 
the evidence is at the very least in equipoise.  Thus, the 
benefit of the doubt rule is for application; see 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2000); and entitlement to service 
connection for a scar from a gunshot wound of the abdomen is 
granted.


II.  Right Shoulder Disability

Factual Background

The veteran's service medical records have been carefully 
reviewed.  The service medical records are silent as to any 
evidence or finding of treatment associated with a right 
shoulder disability during the veteran's period of active 
service.  A report of medical examination dated in December 
1953 and completed in conjunction with entrance onto active 
duty shows that upon clinical evaluation, the upper 
extremities were normal.  The report of medical history, also 
dated in December 1953, shows that the veteran indicated that 
he had not had painful or "trick" shoulder or elbow.

A report of medical examination dated in July 1960 and 
completed in conjunction with re-enlistment into service 
shows that upon clinical evaluation, the upper extremities 
were normal.  The report of medical history, also dated in 
July 1960, shows that he indicated that he had not had 
painful or "trick" shoulder or elbow.

A chronological record of medical care dated in November 1968 
shows that the veteran reported pain in the neck and 
shoulder.  There was no diagnosis made or any additional 
reference made to a shoulder injury or disability.

The report of medical examination dated in April 1969 and 
completed in conjunction with separation from service shows 
that upon clinical evaluation, the upper extremities were 
normal.  The report of medical history, also dated in April 
1969, shows that he indicated that he had not had painful or 
"trick" shoulder or elbow.

A report of medical examination dated in April 1972 and 
completed in conjunction with retirement from service shows 
that upon clinical evaluation, the upper extremities were 
normal.  The report of medical history, also dated in April 
1972, shows that the veteran did indicate that he had had a 
painful or "trick" shoulder or elbow.  However, there was 
no elaboration made by the veteran or the examining 
physician.

Subsequent to service, a VA examination report dated in 
December 1972 is silent as to a right shoulder disability.

The veteran underwent a VA examination in April 1999.  He 
gave a history of a post-traumatic shoulder injury when he 
was run over by a truck when he was in a sleeping bag during 
his period of active service.  There was no evidence of 
fracture but he had been having injections in the shoulder 
areas, right more than left.  He indicated that he was told 
he had a bursitis problem in the shoulder area.  Any sudden 
movement was said to precipitate pain.  Alleviating factors 
were either the injections, analgesic medications or hot 
water.  The diagnosis, in pertinent part, was bilateral 
shoulder post-traumatic injury; right more than left 
shoulder; with subacromial bursitis, status post injections 
and pain as mentioned.  Functional impairment was moderate.

During his April 2001 testimony, the veteran indicated that 
he injured his right shoulder during his period of active 
service in Saipan in 1945 or 1946.  He reported having been 
in a vehicle while it was driving up what was known as 
Suicide Cliff, when the vehicle stalled and began to roll 
backwards towards the cliff.  He stated that he jumped off 
and hurt his shoulder.  


The veteran indicated that he received treatment for the 
shoulder at a small hospital in Saipan, wherein he was put in 
a harness-type brace and placed on light duty.  He was told 
that his shoulder was dislocated.  He reported that it has 
been painful since the 1940's, and that over time he had 
received treatment for it at Fort Rucker, at Tuskegee, in 
Germany, and from a private physician.

Discussion

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's enlistment examination reports are silent as to 
a history of a right shoulder disorder prior to his entrance 
into service.  As he did not indicate in his report of 
medical history that he in the past had a shoulder disorder, 
there was no indication that he had such at enlistment, thus 
he is presumed to have been in sound condition unless clear 
and unmistakable evidence exists to overcome the presumption.  
38 U.S.C.A. § 1111 (West 1991).  By "clear and unmistakable" 
evidence is meant that which cannot be misinterpreted and 
misunderstood; it is that which is "undebateable."  Vanerson 
v. West, 12 Vet. App. 254 (1999).

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with a right shoulder disorder during his period 
of active service.  The veteran's in-service examination 
reports all show that his upper extremities were clinically 
normal.  There is one indication in November 1968 that he 
reported pain in the neck and shoulder, but there was no 
evidence of a chronic disorder or any disability associated 
therewith which did not resolve itself.



Subsequent to service, the first evidence of a right shoulder 
disability is not until the April 1999 VA examination wherein 
he was said to have post-traumatic bilateral shoulder injury.  
There was no attribution made to the an incident or disease 
manifested during service.

The Board has considered the medical evidence of record, 
unfortunately, there is no evidence of record that the 
veteran has a current right shoulder disability that was 
first manifested during his period of active service other 
than the history as provided by the veteran himself.  Any 
statements of such by the veteran are contradicted by the 
evidence of record.  

The mere allegation by the veteran does not constitute 
probative evidence as he has not shown that he is competent 
to provide probative evidence as to matters requiring 
expertise derived from specialized medical education, 
training, or experience, such as diagnosis of a skin disorder 
or its relevance to his current disability.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

As indicated above, the record is devoid of any competent 
medical opinion linking his post service reported right 
shoulder disability to his period of active service.  The 
first evidence of a right shoulder disability after service 
is not until April 1999, more than 26 years after separation 
from service, and over 53 years after the date on which 
veteran alleges his accident occurred.  There is no evidence 
of chronicity of a right shoulder disability between 1946 and 
1999, except for one report of neck and shoulder pain in 
November 1968.  

Although the Board has no reason to doubt the veteran's 
sincerity, as indicated above, he has not presented the 
required evidence that his current right shoulder disability 
was manifested as a result of his period of active service.  
The service medical records are devoid of any indication of a 
right shoulder disability, and there is no evidence of record 
that the current right shoulder disability is consistent with 
that for which his period of active service.


The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has a right shoulder disability that is related to 
his period of active service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board recognized that the veteran is a combat veteran.  
However, section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A veteran must still generally 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  Gregory v. Brown, 8 Vet. App. 563, 
567 (1996).

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no competent medical 
evidence of record which suggests that a right shoulder 
disability can be associated with service.  Accordingly, the 
veteran's claim of entitlement to service connection for a 
right shoulder disability is denied.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for a right shoulder disability.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for a scar from a gunshot 
wound of the abdomen is granted.

Entitlement to service connection for a right shoulder 
disability is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

